Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146520(101)                                                                                              Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  LEON V. BONNER and MARILYN E.
  BONNER,
            Plaintiffs/Counter-Defendants-
            Appellees,
                                                                    SC: 146520
  v                                                                 COA: 302677
                                                                    Livingston CC: 09-024680-CZ
  CITY OF BRIGHTON,
             Defendant/Counter-Plaintiff-
             Appellant.
  _____________________________________/

         On order of the Chief Justice, the motion of the Michigan Association of Realtors
  for leave to file an amicus curiae brief in support of the position of plaintiffs/counter-
  defendants-appellees is GRANTED. The amicus brief submitted on November 13, 2013,
  is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 20, 2013
                                                                               Clerk